s. Appeals from judgments of the Supreme Court, Columbia County, declaring certain tax deeds to be valid, and dismissing the complaints in both actions. Essentially, this is an action to remove clouds on title to two pieces of property formerly owned by the plaintiff, on the grounds that the descriptions of parcels involved both as they appeared on the assessment rolls and on the tax deeds, were incorrect. The descriptions were sufficiently accurate to identify the parcels and hence, the assessments and subsequent deeds were not invalid. (Tax Law, § 55-a.) The fact that the plaintiff for many years paid taxes on these parcels as so described, indicates conclusively that he was neither deceived nor misled. Judgments unanimously affirmed, with one bill of costs to the respondent. County of Columbia, Present — Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ,